Citation Nr: 1327321	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia denied service connection for COPD and for sinusitis.  In a letter dated several days later in the same month, the RO in Atlanta, Georgia notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.]

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is attached to Veterans Appeals Control and Locator System (VACOLS) and has been reviewed. 

In April 2013, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a May 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

Also after the May 2013 SSOC was issued, the Veteran submitted a June 2013 personal statement wherein he reiterated his contention that he suffered a nose injury and was exposed to chemicals in service and that his sinus and breathing problems started during service.  Although no waiver was submitted along with this evidence, the arguments advanced in that statement are essentially redundant of those raised in his February 2009 substantive appeal and his September 2012 hearing testimony.  As such, the Board may proceed with a decision without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  Thus, the Board will not remand this case for another issuance of a supplemental statement of the case, and yet further delay the Veteran's appeal.  38 C.F.R. § 20.1304(c) (2012).  

The Board has reviewed both the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1.  The Veteran's upper respiratory infections (URIs) in service were acute and transitory, and a continuing disability was not then present.  

2.  The Veteran's current respiratory disorder, diagnosed as COPD, was not present in service, and there is no competent and credible evidence relating it to his military service, to include exposure to toxic chemicals. 

3.  The Veteran's current chronic sinusitis was not present in service, and there is no competent and credible evidence relating it to his military service, to include exposure to toxic chemicals. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2007, of VA's duty to assist him in substantiating his claims and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudications by the AOJ in April 2007, nothing more is required.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The Veteran submitted personal statements, representative argument and provided testimony at the September 2012 hearing.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  The Board has reviewed both the Veteran's physical claims file and the file on the Virtual VA electronic file system, to ensure a total review of the available evidence.

The Board is also satisfied that the AMC has substantially complied with the April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  VA medical records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.

A VA examination was obtained in April 2013 to assist in determining whether the Veteran's COPD and sinusitis are attributable to his military service. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination/opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

This VA examination is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  There is also no competent medical evidence of record of a nexus between either any currently diagnosed COPD and sinusitis-and his military service; nor has the Veteran provided credible evidence of continuity of symptomatology of either disorder since separation from service.  Accordingly, there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection for COPD and sinusitis that he contends had their onset during his period of active military service.  See VA Form 21-4138, Statement In Support of Claim, received in October 2006.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

Neither COPD nor sinusitis are explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Here, the Veteran contends that, during active service in Germany (in approximately spring or early summer of 1973), he was involved in a fight and injured his nose.  He claims that he went to the dispensary the next day but that no X-rays were done.  He also maintains that, after his nose injury in service, he began having problems with his sinuses and breathing and that these symptoms continued to get worse.  He asserts that in 2003 he went to Emory Hospital, where X-rays were taken and showed that his nose had been broken in service.  He further contends that he did not learn that he had actually broken his nose in service until those 2003 X-rays and that he did not have any other nose injuries after the one he had in service.  See September 2012 hearing transcript.  

In his substantive appeal, the Veteran also reported being a cook in service, where he was around different types of chemicals.  He believes that these chemicals, along with his smoking while on active duty, caused his COPD and sinusitis.  He reported that he did not smoke before service and was issued cigarettes in service and that this was the reason that he started smoking.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2009 and VA Form 21-4138, Statement In Support of Claim, received in June 2013.

As noted in the 2012 Board Remand, controlling laws and regulations prohibit service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service for all claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  See also Kane v. Principi, 17 Vet. App 97, 101 (2003).  Because the Veteran filed his original claim in 2006, any claim that he has sinusitis or COPD due to smoking that began in service, would be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, that theory of entitlement will not be explored further.

The Veteran's Form DD 214 shows that his military occupational specialty was that of a cook.  Although he has claimed exposure to chemicals from the frequent use of cleaning products, neither the service personnel records nor STRs confirm this.  

Service treatment records show that in November 1971, shortly after enlistment, the Veteran was seen for a cold and a cough.  At that time, it was noted that his throat was red but that his chest was clear.  The impression was an upper respiratory infection, and the Veteran was advised to discontinue smoking.  In January 1972, he was seen for frontal headaches, no taste in the mouth, and a backache, and the impression appeared to be that of sinusitis (although apparently misspelled).  He was then admitted to the URI Ward at Madigan General Hospital.  In November 1972, he complained of a chest cold, sinus congestion, productive cough, and general malaise.  It appears that no diagnosis or impression was rendered, and he was treated with Tylenol and Robitussin.  The remaining records are negative for any additional follow-up evaluation or clinical findings during the Veteran's remaining year of service to suggest that these episodes constituted a chronic respiratory disease process or that provide a basis for such a diagnosis.  

His separation examination in September 1973 was essentially negative and chest X-rays were clear.  Clinical evaluation of all major body systems, to include the nose, sinuses, lungs and chest was within normal limits.  Included with his service records is a report of a quadrennial examination that he underwent in August 1990, which was essentially negative.  [His nose, sinuses, lungs, and chest were evaluated as clinically normal at that time.]  He was considered qualified for military training.  

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute respiratory symptoms in the immediate years after service.  Rather, the earliest relevant medical evidence is contained in a VA outpatient treatment record dated in March 2000, some 27 years after service.  At that time, the Veteran was evaluated for complaints of hoarseness, pain from his ear down his neck, and difficulty swallowing with the onset of symptoms since November 1999.  A COPD Screen was positive for emphysema.  It was noted that the Veteran smoked 1-1/2 packs of cigarettes per day.  

An August 2003 pulmonary consultation shows that the Veteran was treated for chronic sinusitis.  A January 2004 record acknowledges his chronic sinusitis and COPD.  In a March 2004 outpatient note, his diagnoses included asthma.  Thereafter, in a pulmonary consultation note, it was noted that he was being followed for COPD and that he needed a clearance to undergo a nasoseptoplasty.  In July 2007, the assessment included nasopharyngitis.  The remaining records show that the Veteran continued to be seen for COPD management and sinusitis, but do not, in any way, suggest that any respiratory symptomatology originated during military service, and no physician has specifically related it to service.  

The Veteran was afforded a VA examination in April 2013 for the specific purpose of obtaining an opinion as to whether or not his COPD and/or sinusitis could be related to service.  The examiner interviewed the Veteran, reviewed the claims file in its entirety, took a detailed history of symptoms, and reviewed the Veteran's medical history since service, as well as test results, and clinical reports from treating physicians.  The Veteran's accounts of his nose injury in 1973, his exposure to bleach and scrubbing powders as a military cook, his smoking history, as well as his current medical problems were summarized in the report.  The diagnoses included maxillary sinusitis, allergic rhinitis, and deviated septum (traumatic).  

The VA examiner then determined that the Veteran's claimed conditions were likely as not (less than 50/50 probability) incurred in or caused by any claimed in-service injury, event or illness.  He noted that there was no objective evidence of chronic rhinitis, sinus condition, or respiratory disease or symptoms during active duty.  Although the Veteran was treated twice for upper respiratory infections (URIs), i.e., colds, these were considered "life events."  Furthermore as the Veteran had no evidence of chronic sinus symptoms or respiratory disease on active duty, his exposure to cleaning products as described did not cause any demonstrated effect on the sinuses or respiratory tract as the effects would have been present immediately.  Furthermore, with the short duration of exposure over only a few years, and with lack of any immediate ongoing effect, there are no long term exposure concerns to the development of the Veteran's current sinus or respiratory conditions based on the length and concentration of exposure to those chemicals/fumes.  

Regarding the nasal trauma during service, the examiner determined that it was not possible to determine a link between the current deviated septum and the Veteran's credible report of trauma in service.  The examiner noted that, while the Veteran may have been hit in the nose, it is a presumption to say that it had been broken at that time.  There is no deviated septum documented on any examination in the military, and, as the nose is a standard part of examination for URIs, the lack of documentation makes it less than likely that the Veteran's deviated septum is the result of the incident he relays or any other in-service incidence, event, or exposure.  

Based on the foregoing, the Board is unable to attribute the Veteran's COPD and sinusitis to his military service.  The fact that he was treated for several short-term episodes of URIs, including acute sinusitis, during service is acknowledged.  However, coughs and sinus congestion, while the type of symptoms capable of lay observation, are not equivalent to diagnoses of chronic sinusitis or COPD.  There is also a protracted period of almost 30 years after service discharge in which there is no evidence of sinusitis or COPD findings or complaints.  Merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  

The acute and transitory nature of the in-service symptoms is also evidenced by the Veteran's quadrennial examination in 1990, during which he was found qualified for military training.  

Consideration is given to the Veteran's assertion of experiencing continuous problems since service.  However, there is simply no corroborative evidence on file, establishing that he sought or required treatment or evaluation for symptoms suggestive of sinusitis or COPD in the immediate years after his service had ended.  The fact that no respiratory problems were actually identified prior to 2000, diminishes the probative value of this particular assertion.  While not a dispositive factor, the lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Board finds that the 2013 VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's history of in-service respiratory symptoms, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his respiratory and sinus problems were the result of or caused by his exposure to harmful chemicals during service.  Thus, the examiner had sufficient facts and data before him.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current sinusitis and COPD and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VA examiner's conclusions.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his conditions.  His primary assertion is that his current sinusitis and COPD had their onset in service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had problems breathing during and since service).  In addition, based on the evidence submitted in support of his claim, the Board finds the Veteran to be credible with respect to his assertions.  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any particular training or acquired any medical expertise in evaluating and determining causal connections for COPD and sinusitis.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The Board recognizes the sincerity of the arguments advanced by the Veteran, but his contentions as to the etiology/onset of his claimed sinusitis and COPD are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, they fall within the realm of requiring medical expertise, which he simply does not have.  [Sinusitis and COPD are fairly complex disorders that require specialized training and equipment for a determination as to diagnosis and causation.]  Thus, they are not susceptible of lay opinions on etiology alone.  While the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with eventual diagnoses of sinusitis and COPD, he is not in turn competent to ascribe these symptoms to disability related to his military service.  This lay evidence does not constitute competent medical evidence and lacks probative value.

Likewise, the single competent medical opinion in the record conclusively found no etiological relationship between service and the Veteran's subsequent development of sinusitis and COPD.  The Veteran has not established that he has experienced continuous sinusitis and COPD since his military service, only believing instead there must be some correlation between these conditions and his military service-in effect, by logical deduction-because he had several episodes of URIs while in service.  But this inductive leap would require ignoring the acute and transitory nature of the in-service symptoms, which the VA examiner apparently considered more significant.  In this case, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for COPD is denied.  

Service connection for sinusitis is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


